Name: COMMISSION REGULATION (EEC) No 2563/93 of 17 September 1993 enabling Member States to authorize preventive withdrawals of apples
 Type: Regulation
 Subject Matter: trade policy;  marketing
 Date Published: nan

 18 . 9 . 93No L 235/20 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2563/93 of 17 September 1993 enabling Member States to authorize preventive withdrawals of apples THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION Article 1 Member States may authorize producer organizations established on their territory to undertake preventive withdrawals of apples during the 1993/94 marketing year. Article 2 1 . Preventive withdrawals may not relate to more than 330 280 tonnes distributed by Member States in the following manner : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular Article 15a (2) thereof, Whereas Commission Regulation (EEC) No 1 569/79 of 26 July 1979 on preventive withdrawals of apples and pears (3), as last amended by Regulation (EEC) No 2647/92 (4), lays down the circumstances under which preventive withdrawals may be authorized ; Whereas, for the 1993/94 marketing year, apple produc ­ tion is estimated at 8 485 700 tonnes ; whereas expected surpluses in relation to production of 7 660 00 tonnes amount to 825 700 tonnes ; whereas preventive with ­ drawals may relate to no more than 40 % of this quantity, that is , 330 280 tonnes ; Whereas the quantity should be distributed among the various Member States in proportion to the surpluses anti ­ cipated in each one of them in respect of varieties subject to withdrawals ; Whereas the prices communicated in accordance with the provisions of the first subparagraph of Article 17 ( 1 ) of Regulation (EEC) No 1035/72 have stood on several representative markets of the Community below the basic price ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Spain Portugal 21 500 tonnes 1 000 tonnes 38 300 tonnes 11 900 tonnes 95 600 tonnes 400 tonnes 93 500 tonnes 80 tonnes 13 500 tonnes 8 900 tonnes 35 700 tonnes 9 900 tonnes. 2. Preventive withdrawals may relate only to apples of class II of the varieties referred to in the Annex. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . O OJ No L 69, 20. 3. 1993, p. 7. (3) OJ No L 189, 27. 7. 1979, p. 47. 0 OJ No L 266, 12. 9. 1992, p. 12. 18 . 9. 93 Official Journal of the European Communities No L 235/21 ANNEX List of varieties of apples which may be the subject of preventive withdrawals Golden Delicious Imperatore Red Delicious and mutations Stark Delicious Starkcrimson Black Stayman Staymanred Stayman Winesap Richared Macintosh Red Belle de Boskoop Delicious Pilafa Granny Smith Bramley's Seedling Ingrid Marie Glocken Apfel Jonagold and mutations Bravo de Esmolfe Casa nova de AlcobaÃ §a Riscadinha Gola and mutations.